Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, neither singularly nor in combination, teach or show, a regenerative braking control method of a hybrid vehicle including an accumulated count increasing operation of increasing, by the controller, an accumulated count of a reduction direction signal when the reduction direction signal is input from an input device while the conditions for the regenerative braking control are satisfied, or an accumulated count reducing operation of reducing, by the controller, the accumulated count of the reduction direction signal depending on a count of an increase direction signal when the increase direction signal is input from the input device while the conditions for the regenerative braking control are satisfied; and a phased braking operation of increasing, by the controller, regenerative braking torque of a motor in phases depending on the accumulated count of the reduction direction signal, wherein, when the phased braking operation is performed, the controller is configured to perform a gear shifting operation using different gear shifting patterns depending on the accumulated count of the reduction direction signal, as shown in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313) 446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661